                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


EDITO M. ROSA, JR., Pro Se,                    )      Case No.: 1:19 CV 2259
                                               )
       Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                               )
       v.                                      )
                                               )
SHERIFF CLIFFORD PINKNEY, et al.,              )
                                               )      MEMORANDUM OPINION
       Defendants                              )      AND ORDER


                                       I. INTRODUCTION

       Pro Se Plaintiff Edito M. Rosa, Jr., a state prisoner, is presently incarcerated at the Richland

Correctional Institution (“RCI”). He brings this action pursuant to 42 U.S.C. § 1983 against

Defendants Sheriff Clifford Pinkney, Eric Ivey, and Kenneth Mills (collectively, “Defendants”),

alleging that while he was incarcerated at the Cuyahoga County Jail (“CCJ”) Defendants violated

his constitutional rights by denying him medical treatment and requiring him to endure inhumane

jail conditions. (ECF No. 1 at 3-4).

       For the reasons that follow, this action is dismissed.

                                       II. BACKGROUND

       Rosa’s brief complaint alleges in conclusory fashion that while incarcerated at the CCJ

between April 17, 2018 and November 18, 2018, he was denied medical attention for a sciatic nerve,

muscle spasms, and dry eyes. Plaintiff also had difficulty urinating, for which he was treated with

Flomax. Rosa attributes his urinary difficulties to poor water quality at the CCJ. He claims that each

request he made for medical treatment was denied by Dr. Tallman, who is not a defendant in this

action. Rosa also claims that at CCJ, the food was unhealthy and unclean, the showers were dirty,
he was unable to attend religious services and denied a proper law library, was required to sleep on

a mat on the floor, the temperature was too cold, he feared he would contract HIV from other

inmates, and he was kept in the Red Zone and did not have access to his attorney. (Id. at 3-4).

        Rosa asserts a single claim against Defendants: “Under Sheriff Clifford Pinkney and Warden

Eric Ivey as well as Regional Director Ken Mills watch,” he experienced the treatment and

conditions at CCJ alleged in the Complaint. (Id. at 4). For relief he seeks more than $10 Million

Dollars. (Id. at 5).

                                   III. LAW AND ANALYSIS

                                      A. Standard of Review

        Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364, 365

(1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), the court is required to dismiss an

in forma pauperis action under 28 U.S.C. § 1915(e) if it fails to state a claim upon which relief can

be granted, lacks an arguable basis in law or fact, or seeks monetary relief against a defendant who

is immune from such relief. Neitzke v. Williams, 490 U.S. 319, 325 (1989); Sistrunk v. City of

Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). While the court must construe the pleading in the

light most favorable to the plaintiff, Bibbo v. Dean Witter Reynolds, Inc., 151 F.3d 559, 561 (6th

Cir. 1998), the court is not required to conjure unpleaded facts or construct claims against a

defendant on behalf of a pro se plaintiff. See Grinter v. Knight, 532 F.3d 567, 577 (6th Cir. 2008)

(citation omitted); Beaudett v. City of Hampton, 775 F.2d 1274, 1277-78 (4th Cir. 1985).

        A claim lacks an arguable basis in law or fact when it is premised upon an indisputably

meritless legal theory or when the factual contentions are clearly baseless. Neitzke, 490 U.S. at 327.

The dismissal standard for Fed. R. Civ. P. 12(b)(6) articulated in Bell Atl. Corp. v. Twombly, 550


                                                 -2-
U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009) also governs dismissal for failure to

state a claim under § 1915(e)(2)(B). Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). A cause

of action fails to state a claim upon which relief may be granted when it lacks plausibility in the

complaint. Twombly, 550 U.S. at 564. A plausible pleading must contain a short and plain

statement of the claim showing that the pleader is entitled to relief on the assumption that all of the

allegations in the complaint are true. Twombly, 550 U.S. at 555; Iqbal, 556 U.S. at 677-78.

                                             B. Analysis

       Plaintiff brings this action pursuant to 42 U.S.C. § 1983. To state a § 1983 claim, Plaintiff

must plausibly allege that a person acting under color of state law deprived him of a right secured

by the United States Constitution. See West v. Atkins, 487 U.S. 42, 48 (1998). Rosa fails to state

a § 1983 claim upon which relief can be granted against Defendants.

       Plaintiff does not set forth factual allegations specifically connecting any Defendant to the

claimed unconstitutional conditions – Rosa alleges only that the claimed unconstitutional conduct

he experienced at CCJ occurred on their watch. It is well-established that supervisory officials

cannot be liable under § 1983 solely on the basis of respondeat superior. Leary v. Daeschner, 349

F.3d 888, 903 (6th Cir. 2003); Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984). Plaintiff

cannot establish liability on the part of any Defendant for claimed constitutional violations absent

allegations that each Defendant was personally involved in the conduct which forms the basis of the

claims. “Because vicarious liability is inapplicable to...§ 1983 suits, a plaintiff must plead that each

Government-official defendant, through the official’s own individual actions, has violated the

Constitution.” Iqbal, 556 U.S. at 676. Where, as here, individuals are merely named as defendants

in a civil rights action without supporting allegations of specific unconstitutional conduct in the body


                                                  -3-
of the Complaint, the Complaint is subject to dismissal even under the liberal construction afforded

to pro se plaintiffs. See Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (affirming

dismissal of complaint that did not allege with any degree of specificity which of the named

defendants were personally involved in or responsible for each alleged violation of federal rights).

        Plaintiff also claims that his grievances were ignored and denied. (See ECF Nos. 1-1, 3-1).

To the extent Plaintiff is alleging that any of the Defendants denied his grievances, thereby violating

his constitutional rights, Rosa fails to state a claim upon which relief may be granted. Defendants

whose only roles involve the denial of grievances or failure to act with respect to the unconstitutional

conduct alleged in the grievance are not liable under § 1983. See Shehee v. Luttrell, 199 F.3d 295,

300 (6th Cir. 1999). Moreover, while a prisoner has a right to file a grievance, there is no

constitutional right to an effective grievance procedure or a particular outcome. See LaFlame v.

Montgomery Cty. Sheriff’s Dep’t, 3 F. App’x 346, 348 (6th Cir. 2001) (citation omitted).

        Accordingly, Plaintiff fails to state a plausible § 1983 claim against any of the Defendants,

and this action is hereby dismissed pursuant to § 1915(e)(2)(B).

                                        IV. CONCLUSION

        For all of the foregoing reasons, this action is hereby dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B).

        The court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision

could not be taken in good faith.


        IT IS SO ORDERED.

                                                        /s/ SOLOMON OLIVER, JR.
                                                        UNITED STATES DISTRICT JUDGE


February 5, 2020

                                                  -4-
